Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Examiner’s Comment to Specification 
Per the descriptive statements in the paragraph preceding the claim, the description of reproduction is suggested be amended to similar or identical to the following, and the original paragraph is suggested to be cancelled. Hague Rule 7(5)(a), CFR 1.1067, MPEP 2920.04(a)II.
--1.1 is a front view of a clinic trolley; 
1.2 is a rear view thereof; 
1.3 is a left side view thereof;  
1.4 is a right side view thereof;  
1.5 is a bottom view thereof;   
1.6 is a top view thereof;  
1.7 is a first perspective view thereof; 
1.8 is a second perspective view thereof with the retaining bar rotated 90 degrees; and 
1.9 is a third perspective view thereof with the drip tray removed.--

[[Fig. 1.1 is a front view of a clinic trolley; fig. 1.2 is a rear view thereof; fig. 1.3 is a left side view thereof; fig. 1.4 is a right side view thereof; fig. 1.5 is a bottom view thereof; fig. 1.6 is a top view thereof; fig. 1.7 is a first perspective view thereof; fig. 1.8 is a second perspective view thereof with the retaining bar rotated 90 degrees; and fig. 1.9 is a third perspective view thereof with the drip tray removed.]]

Applicant is not required to correct the above-noted formal matters, but may wish to do so to place the application in better form.
Basis for Non-statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claim Rejection -— Provisional Non-statutory Double Patenting
The claim is provisionally rejected on the grounds of non-statutory double patenting of the claim of co-pending Application No. 35/512651 in view of U.S. Patent No. D335516. At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify the thick rectangular drawer feature on the front surface to a thin rectangular feature as demonstrated by D335516. This is a provisional non-statutory double patenting rejection because the conflicting claims have not in fact been patented. 
 
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). Please see the following comparison.

    PNG
    media_image1.png
    854
    1899
    media_image1.png
    Greyscale


Claim Rejection - 35 USC § 112(a) & (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	The scope of a claim is definite only when it is supported by an enabling disclosure. When the scope of protection sought exceeds what is enabling in the disclosure, the claim is indefinite.

The claim scope must be less than or equal to the scope of the enablement. The scope of enablement, in turn, is that which is disclosed in the specification and is understandable to a designer of ordinary skill in the art without resorting to conjecture.

Specifically:

Item 1) The lines of the reproductions are poorly executed. The lines are neither clear nor uniform in thickness. 

Due to the poor quality of the reproductions, the claim is indefinite and non-enabled because the disclosure as shown in the reproductions is insufficient. It is not believed that the drawing of record is sufficient to accurately and completely convey the appearance of the claimed design. The exact shape(s), appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture.

The necessity for good reproduction in a design patent application cannot be overemphasized. As the reproduction constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture. An insufficient reproduction may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient reproduction may have a negative effect with respect to the effective filing date of a continuing application.


Item 2) The claim is indefinite and non-enabled because the disclosure as shown in the reproductions is insufficient. Due to the poor quality of the reproductions, many of the following features can’t be understood:
Wheel features are not clearly or entirely shown in broken lines
Nozzle feature on front surface are not clearly in broken lines
Interior square features aren’t understood if they are surface indicia or openings
Circle features on the rear surface are not clearly in broken lines
Handle feature on the front surface is not clearly in broken lines

The exact scope, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture. Please refer to highlighted areas and arrows in the next annotated drawings.

    PNG
    media_image2.png
    841
    546
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    825
    504
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    811
    791
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    816
    778
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    878
    549
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    846
    657
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    849
    711
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    860
    704
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    859
    715
    media_image10.png
    Greyscale

Item 3) The claim is indefinite and non-enabled because the disclosure as shown in the drawings is insufficient. The internal edges seen within the front surfaces in the perspective views 1.7, 1.8, and 1.9 can’t be understood because the edges do not correspond to any feature in the other views. The exact shape, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture. Please refer to highlighted areas and arrows in the next annotated drawing. Please note that the same edges are indefinite in reproductions 1.8 and 1.9.

    PNG
    media_image11.png
    631
    439
    media_image11.png
    Greyscale



Item 4) The claim is indefinite and non-enabled because the disclosure as shown in the reproductions is insufficient. The two rectangular features seen on the rear surface in figure 1.2 can’t be understood because it is not clear if the rectangles are openings or surfaces. The exact shape, appearance, and configuration are subject to multiple interpretations and cannot be determined without resorting to conjecture. Please refer to the highlighted areas and the arrows in the next annotated drawing.

    PNG
    media_image12.png
    946
    627
    media_image12.png
    Greyscale

Item 5) The claim is indefinite and non-enabled because the disclosure described in the
specification is insufficient.
Dotted and broken lines may mean different things in different circumstances. It must be made entirely clear what they do mean, else the claim indefinite under 35 U.S.C. 112, In re Blum 153 USPQ 177 (1967). “Therefore, when broken lines are used which cross over the full line showing of the design, it is critical that the description of the broken lines in the specification explicitly identifies their purpose so that the scope of the claim is clear.” MPEP §1503.02 (III). 

The two most common uses of broken lines are (1) to define the bounds of the claim, and (2) to disclose the environment related to the claimed design:
(1) Broken lines used as boundaries generally border unshaded regions and are normally understood to represent claim limitations.
(2) Broken lines used as environment are generally shown within a broken line boundary, outside of a claimed design, or superimposed upon the surface of the claim.

The broken lines shown that appear over claimed subject matter in the reproductions are not described in the specification. As a result their intent(s) or purpose(s)—and as a result the exact scope of the claimed design—cannot be determined without resorting to conjecture.

As a possible means to overcome this portion of the rejection, a broken line description should be inserted into the specification immediately preceding the claim, such as the following example:
-- The broken lines immediately adjacent to the claim depict the bounds of the claimed design, while all other broken lines are directed to environment. The broken lines form no part of the claimed design. --

Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and non-enabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the Trolley for Medical Care shown in broken lines form no part of the claimed design or a statement that the portions of the Trolley for Medical Care  shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121). 

The examiner recommends using a lossless file format when submitting reproductions through EFS-web (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines
Replacement Reproduction Information
Corrected drawing sheets of the reproductions are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet of the reproductions should include all of the views appearing on the immediate prior version of the sheet, even if only one view is being amended.  The view of an amended drawing should not be labeled as “amended”.  If a drawing view is to be canceled, the appropriate view must be removed from the replacement sheet, and where necessary, the remaining views must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbered of the remaining views.  Each drawing sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either “REPLACEMENT SHEET” or “NEW SHEET” pursuant to 37 CFR 1.121(d).  Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a) consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on) (see 37 CFR 1.1026 and MPEP 2909.02).  If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 Care must be exercised to avoid introduction of anything which could be construed as new matter prohibited by 35 USC 132 and 37 CFR 1.121 when preparing amended reproductions.

Conclusion and Contact Information
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above.

The references are cited as art of record. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Johnson whose telephone number is (571) 272-5730. The examiner can normally be reached Monday-Friday at 8:00 a.m. to 4:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the primary examiner, Lauren McVey, can be reached at (571) 270-0203. The examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAJ/
Justin Johnson
Patent Examiner
Art Unit 2921


/LAUREN D MCVEY/Primary Examiner, Art Unit 2921